UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6579



WINFRED WITHERSPOON,

                  Plaintiff - Appellant,

             v.

JAMES HOLWAGER; KAREN STRATON, R.N.; CORRECTIONAL OFFICER
SMITH; S. HAFERCAMP, Psych Assoc.,

                  Defendants – Appellees,

             v.

DOUGLAS F. GANSLER,

                  Party-in-Interest - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:08-cv-02420-JFM)


Submitted:    August 20, 2009                 Decided:    August 26, 2009


Before WILKINSON and      MICHAEL,    Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Winfred Witherspoon, Appellant Pro Se.   Deborah Elizabeth Kane,
HARTEL KANE DESANTIS MACDONALD & HOWIE, LLP, Beltsville,
Maryland; Nichole C. Gatewood, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Winfred    Witherspoon       seeks    to     appeal    the    district

court's order denying his "refiled motion for leave to file an

amended complaint."            This court may exercise jurisdiction only

over    final     orders,      28   U.S.C.      § 1291     (2006),   and     certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541 (1949).            The order Witherspoon seeks to appeal is

neither     a    final    order     nor    an   appealable     interlocutory       or

collateral order.         Accordingly, we dismiss the appeal for lack

of jurisdiction.          We dispense with oral argument because the

facts   and     legal    contentions      are   adequately    presented      in   the

materials       before   the    court     and   argument    would    not    aid   the

decisional process.

                                                                           DISMISSED




                                           3